By the Court.
This action is based on the contention that the plaintiff, because he was a minor, had a right to disaffirm a contract for the purchase of a chattel made by him with the defendants and to recover the consideration paid by him. An essential element of the plaintiff’s case was to prove that he was a minor at the time the contract was made. That was a pure question of fact. Although the plaintiff testified that he was a minor, and was partially corroborated by testimony of his father, the trial judge was not satisfied that either knew the true age of the plaintiff and found for the defendants. On the printed report the testimony appears unsatisfactory. That may have been *139intensified by the appearance of the witnesses. The trial judge was not bound to believe them. His adverse finding of fact is conclusive against the plaintiff. There was no error of law in dealing with the requests for rulings.

Order dismissing report affirmed.